Citation Nr: 0833232	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating greater than 20 
percent, prior to December 2, 2005 and from February 1, 2006, 
for right ankle traumatic arthritis.

2.  Entitlement to an increased rating greater than 10 
percent for a right heel spur.

3.  Entitlement to an increased rating greater than 30 
percent for migraine headaches.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right great toe disability, to include as 
secondary to service-connected right ankle traumatic 
arthritis.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right hip disability, to include as 
secondary to service-connected right ankle traumatic 
arthritis.

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disability, to include as 
secondary to service-connected right ankle traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to February 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

During the pendency of this appeal, the veteran underwent 
surgery on his right ankle.  The RO, in accordance with 
applicable law, awarded the veteran a temporary total 
disability rating for his right ankle disability from 
December 5, 2005 to February 1, 2006.  This is the maximum 
available benefit to the veteran during this time period and, 
therefore, no longer before the Board here.

In contrast, a January 2007 rating decision granted the 
veteran an increased rating of 20 percent for his right ankle 
traumatic arthritis for both the time period prior to his 
December 2005 surgery and thereafter.  The RO informed the 
veteran in the January 2007 decision that the increased 
rating is a "considered a full grant of benefits sought on 
appeal" because the rating is the highest available rating 
under the diagnostic code currently assigned to the veteran's 
disability.  Other diagnostic codes, however, provide for 
greater ratings.  Therefore, despite the notification in the 
rating decision, the issue is still properly before the Board 
here (with exception to the period of time in which the 
veteran was awarded a temporary total disability rating for 
his right ankle).  See AB v. Brown, 6 Vet. App. 35 (1993) 
(holding after the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal). 

Aside from the right ankle traumatic arthritis rating, the 
other issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

The veteran's right ankle disability is manifested by pain, 
limitation of motion, degenerative joint disease confirmed by 
x-ray, posterior tibial tendonitis and medial malleolus 
ossicle, but with no weakness, fatigue, lack of endurance, 
neurological abnormalities or decreased strength.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for right 
ankle traumatic arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code (DC) 
5271 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in November 2002 and August 2006.  Those 
letters advised the veteran of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The August 2006 letter told 
him how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a November 2002 letter, which requested that the 
veteran provide evidence describing how his disabilities had 
worsened, as required by element (1).  An August 2006 letter 
indicated to the veteran specifically how disability ratings 
and effective dates are determined, as required by element 
(3).  Both letters included examples of specific types of 
evidence that would substantiate his claim.  In addition, the 
veteran was questioned about the effect that worsening has on 
his employment and daily life during the course of the 
December 2002, March 2006 and September 2006 VA examinations 
performed in association with this claim.  The Board finds 
that the notice given, the questions directly asked and the 
responses provided by the veteran both at interview and in 
his own statements show that he knew that the evidence needed 
to show that his disability had worsened and what impact that 
had on his employment and daily life, as required under 
elements (1) and (4).  As the Board finds veteran had actual 
knowledge of the requirement, any failure to provide him with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first, third and fourth elements of 
Vazquez-Flores are satisfied.

As to element (2), the Board notes that the veteran is 
service connected for a musculoskeletal disability of the 
ankle.  As will be discussed below, the disability is rated 
under Diagnostic Code 5271, which rates the disability based 
on limitation of motion of the left ankle.  The veteran was 
provided range of motion testing in December 2002, March 2006 
and September 2006 and thus was given actual notice of what 
was necessary to demonstrate a worsened condition.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are either met or that any 
error in the specific VCAA notice letters are not 
prejudicial.  

Furthermore, the veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2002 and 2006.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's right ankle since he was last examined.  The 
veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2002 and 2006 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating

The veteran's right ankle traumatic arthritis, status post 
fracture, is currently rated 20 percent under Diagnostic 
Codes 5010, 5271, for marked limitation of motion of the 
ankle.  As explained in the introduction, the veteran's right 
ankle disability was rated 100 percent disabling from 
December 2, 2005 to February 1, 2006 following surgery to his 
right ankle.  The RO granted an increased rating of 20 
percent for the appellate time period prior to the December 
2005 surgery and also thereafter.  The veteran alleges his 
right ankle disability warrants a greater rating.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, as is the case here, the primary concern 
is the current level of disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. 
§ 4.45.  

As mentioned above, the veteran's right ankle disability is 
rated under Diagnostic Code 5271, for limitation of motion of 
the ankle.  Normal range of motion of the ankle is to 20 
degrees dorsi flexion and to 45 degrees plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5271, a 
10 percent disability rating is warranted for "moderate" 
limited motion and a 20 percent rating is assigned for 
"marked" limited motion.  See 38 C.F.R. § 4.71a.  The Board 
observes that the words "moderate" and "marked" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

Prior to the December 2005 surgery, VA outpatient treatment 
records indicate complaints of pain, tenderness and 
limitation of motion.  Specifically, a February 2002 record 
indicates limited dorsi- and plantar- flexion to 30 degrees 
with a diagnosis of pes planus.  A March 2002 MRI indicates 
no ankle deformities, but diagnosed the veteran with mild 
degenerative joint disease of the right ankle.  The veteran 
was afforded a VA examination in December 2002 where the 
veteran exhibited full range of motion with some tenderness, 
but no laxity, instability or edema.  

From 2003 to 2005 VA outpatient treatment records indicate 
increased complaints of pain and decreased range of ankle 
motion with diagnoses including degenerative changes, medial 
mallelolar avulsion fracture and arthritis.  The veteran 
ultimately opted for surgery in December 2005 to remove a 
bony abnormality in his right ankle.

After his surgery, the veteran was afforded a VA examination 
in March 2006 and again in September 2006.  In March 2006, 
the VA examiner diagnosed the veteran with right ankle 
posterior tibial tendonitis and medial malleolus ossicle, 
status post excision.  His ankle exhibited limited plantar 
flexion to 40 degrees and, more significantly, dorsi- flexion 
limited to 0 degrees.  The range of motion was unchanged on 
repetition, and the examiner found no evidence of weakness, 
fatigue or lack of endurance.  Neurological and muscular 
testing returned within normal limits.  The main 
manifestations of the veteran's right ankle disability are 
pain and no ability to dorsi-flex his ankle. 

In September 2006, the examiner indicated the same limited 
motion testing results of the right ankle with degenerative 
joint disease.  The examiner further noted significant 
occupational and daily functioning effects due to pain and 
decreased mobility.  Curiously, however, the July 2006 x-ray 
report revealed no significant abnormality of the right ankle 
other than a small accessory ossicle.  

The veteran is currently assigned the highest rating 
available under DC 5271, for marked limitation of motion of 
the ankle.  No other applicable diagnostic code would warrant 
an increased rating in this case.

The only other diagnostic code that provides for a higher 
rating is DC 5270, for ankylosis of the ankle.  Here, the 
veteran's ankle has limited motion, but is not "frozen," 
and therefore is clearly not ankylosed. 

Rather, the medical evidence indicates the main 
manifestations of the veteran's right ankle disability 
include pain and limitation of motion.  Prior to the surgery, 
the veteran had full range of motion and thereafter now has 
extreme limited dorsi flexion and some limited plantar 
flexion.  There is also x-ray evidence, albeit inconsistent, 
of arthritis.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board 
notes the veteran is already separately evaluated for a right 
foot disability and a right ankle scar due to his surgery.  
These issues are not properly before the Board here and will 
not be considered.  

The Board considered functional loss.  The 2006 examiners 
both indicated the range of motion of the left ankle was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  The September 2006 examiner 
indicated the veteran's right ankle significantly affects his 
occupational and daily life due to pain and limited mobility, 
but found no objective evidence of weakness, instability, or 
lack of endurance.  X-ray reports at that time, moreover, 
indicated a largely normal ankle.  The veteran's functional 
loss appears to be mostly due to pain and limited motion, 
which is precisely what his current rating is based.  
Accordingly, any functional limitations have already been 
considered in the current rating. 

In short, the medical evidence indicates the veteran had very 
little or no limitation of motion prior to his surgery and 
now suffers from marked limitation of ankle motion with 
consistent complaints of pain throughout time.  No medical 
evidence indicates ankylosis or additional disability of the 
right ankle.  The evidence simply does not warrant an 
increased rating under DC 5271 or any other arguably 
applicable diagnostic code.  

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 20 percent for the veteran's right ankle 
disability for either time period.


ORDER

Entitlement to an increased rating greater than 20 percent, 
prior to December 2, 2005 and from February 1, 2006, for 
right ankle traumatic arthritis is denied.


REMAND

The veteran claims increased ratings for his right heel spur 
and migraine headaches currently rated as 10 percent and 30 
percent disabling respectively.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In regard to his right heel spur, a February 1998 VA x-ray 
report indicates a small calcaneal spur on the right foot.  
Since that time, the veteran was never afforded a VA 
examination specifically in regard to his right foot.  
Although numerous VA examinations were afforded to the 
veteran regarding his various other orthopedic disabilities, 
to include his right ankle, no examiner since the February 
1998 VA x-ray report, specifically indicated objective 
physical examination results in regard to the veteran's right 
foot.  Indeed VA outpatient treatment records are also 
notably silent with regard to any recent treatment of the 
veteran's right foot specifically.  

The procedural history of this case indicates the veteran's 
right heel spur was originally part of the original rating 
assigned for his in-service right ankle injury.  The veteran 
was later awarded separate ratings for right ankle and right 
foot manifestations.  Currently, it is unclear what medical 
findings are specifically attributed to this aspect of the 
veteran's disability versus the right ankle rating currently 
assigned.  A new VA examination is necessary to ascertain the 
current severity of the veteran's right foot calcaneal spur 
as opposed to his right ankle. 

In regard to his migraine headaches, the veteran alleges he 
suffers from migraines daily and medications do little to 
resolve the issue.  The veteran was last afforded a VA 
examination in regard to his migraine headaches in December 
2002, nearly 6 years ago, where the examiner noted the 
veteran's complaints of daily headaches, but indicated a 
normal MRI report.  

The veteran, in support of his claim, submitted a February 
2003 statement from his employer indicating the veteran 
missed 8 days of work in 2000, 8 days in 2001, 10 days in 
2002 and 21 days in 2003 all due to migraine headaches.  The 
employer's statement clearly indicates the veteran's 
condition may be worsening.  In light of the statement and 
the lengthy period of time since the veteran's last VA 
examination, a new VA examination is indicated. 

As explained above, the Court further defined the VA's duty 
to notify obligations in increased rating claims in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  According to 
Vazquez-Flores, for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Vazquez-Flores was decided during the pendency of this appeal 
and therefore the veteran did not receive such notice in the 
exact form described.  Although it is clear from other notice 
letters sent to the veteran that he ultimately received all 
information required in Vazquez-Flores, since it is necessary 
to remand this case for other reasons, the RO should send the 
veteran corrective VCAA notice.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from January 2007 to the 
present.

New and Material Evidence (Right toe, hip and knee)

The veteran further alleges that his current right toe, hip 
and knee disabilities are the result of direct in-service 
injuries or, in the alternative, secondary to his service-
connected right ankle disability.  These claims were 
previously asserted and denied in a June 2001 rating 
decision.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period.  Therefore, the June 2001 
rating decision is final.

The veteran filed a claim to reopen these issues in August 
2002.  During the pendency of this appeal, on March 31, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to notify claimants of the need to submit 
new and material evidence, and the basis of the prior denial 
and what "material" evidence would be in his case.

In the present appeal, the veteran was provided with notice 
in November 2002 of what constitutes "new" and "material" 
evidence in general, but no notice was provided regarding the 
basis of the veteran's prior denial and what would 
specifically constitute "material" evidence here. 
Accordingly, the notice is not VCAA compliant as defined in 
Kent.

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent.  In 
particular, the RO should send the veteran 
and his representative a letter advising 
them specifically of the laws and 
regulations pertaining to his claims for 
increased ratings for right heel spur and 
migraine headaches, a letter advising them 
of the information detailed in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
The letter should also advise the veteran 
of what constitutes "new" and 
"material" evidence in his case 
pertaining to his claims for service 
connection for right big toe, right hip 
and right knee disabilities, including a 
description of the basis of the prior 
denial(s), as outlined by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  Obtain the veteran's medical records 
for treatment from the VA Medical Center in 
Louisville, Kentucky from January 2007 to 
the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative 
response if records are not available.

3.  After records are obtained, to the 
extent available, the veteran should be 
scheduled for appropriate VA examinations 
to assess the severity of his right heel 
spur and migraine headaches.  All 
necessary tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  In 
regard to the right heel spur, the 
examiner should clearly indicate the 
manifestations attributed to his right 
heel spur versus his right ankle 
disability.  The examiners must provide 
clear explanations for each finding and 
opinion expressed.

4.  After the above is complete, 
readjudicate the veteran's claims.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


